                                                                               about:blank
         Case 7:21-cr-00024-CS Document 81 Filed 01/15/21 Page 1 of 3




1 of 3                                                                  1/15/2021, 2:16 PM
                                                                               about:blank
         Case 7:21-cr-00024-CS Document 81 Filed 01/15/21 Page 2 of 3




2 of 3                                                                  1/15/2021, 2:16 PM
                                                                               about:blank
         Case 7:21-cr-00024-CS Document 81 Filed 01/15/21 Page 3 of 3




3 of 3                                                                  1/15/2021, 2:16 PM
